192 F.2d 576
UNITED STATES of America ex rel. Joseph LORENZO, Appellantv.COMMONWEALTH OF PENNSYLVANIA; Dr. J. W. Claudy, Warden,Western State Penitentiary.
No. 10535.
United States Court of Appeals Third Circuit.
Submitted Nov. 12, 1951.Decided Nov. 29, 1951.

Joseph Lorenzo, pro se.
No briefs in opposition to appellant's briefs were filed.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER curiam.


1
Our examination of the record in this case having disclosed no error the order of the district court denying the relator's application for a writ of habeas corpus will be affirmed.